DETAILED ACTION
This Final Office Action is responsive to Applicant’s Amendment filed on 01/20/2021 in which claims 1, 10, and 19 were amended.
Claims 1 - 20 are currently pending and under examination, of which claims 1, 10, and 19 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s remarks dated 01/20/2021 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Leddy et al., US PG Pub No 20200067861A1, hereinafter Leddy, in view of 
Meyer et al., US Patent No 9805042B1, hereinafter Meyer, in view of
Korycki et al., US PG Pub No 20170068904A1, hereinafter Korycki, in view of 
Buecker et al., “Network Intrusion Prevention Design Guide: Using IBM Security Network IPS”, hereinafter Buecker.
With respect to claim 1, Leddy teaches: 
	A method of training a machine to protect secure information in computer communications {Leddy [0301] “emails are protected” illustrated by Figs 19 & 39, comprising [1838] “personally identifiable information, such as contact information associated with the protected user (i.e., potential victim recipient) is redacted” with detailed support vector machine and/or trained classifier of Fig 16. See also [1158-59] details Figs 11-12 “protection service (1106) reads messages from the email server”; Fig 10 browser warning and Fig 1A training module [0239] “machine learning techniques are used to perform the training”}, comprising: 
detecting, by a computer process running on a server, an initiation of an action including creating an attachment to an email, the action if executed transmits data to a destination domain {Leddy [0086 in 0073-95] “does the email have high-risk content (an attachment, presence of high-risk keywords, etc)?” and/or [0359] “Filter is configured to detect document attachments” is detecting/identifying email attachment by filter/rule. Further, filters are applied to both incoming/outgoing content per [1760] “filter all, or a portion of the incoming/outgoing traffic”. Computer hardware illustrated Fig 15 and [1765] “server hardware”, and domain/address is replete, see Figs 19/39, [0150-52], [1653]}; 
detecting an entry of an address associated with the destination domain {Leddy [Claim 1] “detects deceptive addresses” as [0152] “detecting deceptive strings, such as display names, email addresses, domains, or URLs” where e-mail is analyzed in [0259] “real time”. Further, entry associations noted [0602-03] “Whitelist entry is a Rule with an identifier such as an email address or a domain… Whitelist and Blacklists are built automatically, over time, based on the scam content of the sending message address and email domains”, [1630-33]}; 
determining whether the destination domain is a permissible destination for sending the secure information responsive to the detecting of the entry of the address associated with the destination domain {Leddy [Claim 1] “trust filter” as [0152] “trust relationship” whereby [0333] “trusted domains can be added to a whitelist” and/or [1785-86] “whitelist… friendly email list” is permissible destination domain so that [0593-94] “trusted associates and known good senders are not blocked, while known scammers are not permitted”}; 
responsive to determining that the destination domain is not the permissible destination, determining whether the data contains secure information {Leddy [1890] “generate risk scores as content elements are matched” scoring of risk is determining whether the data/content contains secure information. Further, [0633] “risk score takes into consideration the historical scam rate for the selected demographic. The demographic of a user can be determined by his/her IP address” and/or [1893] “specify from what domain, IP range, or similar the message must be sent” suggests responsiveness to destination domain determination. See also [0079-0107] detailing if-then statements and scoring with conditional actions based upon friendly or deceptive email domain determination}; 
responsive to determining that the data contains secure information, generating an alert signal to alert an initiator of the action {Leddy [1892-95] “warning module 3304 that determines the action for the message 3002, using scoring engine 2618 and action determination engine 2624. Example actions include erasing the message, marking up the message by adding a warning… sends at least one warning to a user”; [1631,33] details autoresponder with warning for risky contact information as well as option to proceed despite warning} and automatically recommending removing of the destination domain specified in the action {Leddy [1888] “action determination engine 2624 that generates one or more recommendations of what to do with messages” such as [1527] “recommend that you not reply to their message and cease all further contact with them” suggests removing the domain by ceasing further contact. See also [1032] “IP Blocklist” and/or [1638] “blacklisted IP ranges” detailed [0935] “Based on the security decisions, it is determined whether to place Alice on a blacklist, so that all traffic from her is Filtered”}; 
determining whether the action is executed subsequent to alerting the initiator of the action {Leddy [1926] “administrator can review the selections made” such as after [1647] “user is warned about the danger of proceeding” and [1633] “give the user the option to proceed”. Further, administrators may employ “sandboxed environment” to test rules per [0392], [0481]. Additionally, see Fig 21-2106 “assess the likelihood that the communication was transmitted”. Beneficially, [Claims 2-3] “message is determined to have training potential” as illustrated Fig 1B-187/88, [0239]}; and 
responsive to determining that the action including creating an attachment to an email has been executed subsequent to alerting the initiator of the action and responsive to receiving further feedback {Leddy [1772] “reviewer feedback is provided back to detailed classifier 1612, which uses the information to determine a final disposition/classification of the message”}, training the computer process to learn that the destination domain is a permissible destination {Leddy [1662,65] “trains the classifier” predicts a label to learn scam relevance. Said learning comprises filtering/rules, where [0235] “Messages can be determined to have training potential in a variety of ways” non-limited such as [0231] “URL filter is then trained to filter out messages including the identified URL” for example [0150-51] “’baddomain.com’… ‘g00dddomain.com’”, [1298], [1858]; Fig 11}, the computer process trained using features associated with the destination {Leddy [1656-61] “feature extraction”, “inputs text files containing at least one of scam messages and ham messages… divides the given data into train and test datasets, and then builds an n-gram feature list of training and test sets using an n-gram feature extractor” is features (n-gram) of training set, from destination (sender of scam/ham content)}.
	However, the e-mail attachment of Leddy may prima facie lack robust basis for “creation”, i.e., as an upload. Meyer teaches [Col4 ¶2] “identify suitable email attachments in the email client 102 for uploading from the email client”, “apply the set of rules to a set of attachments in one or more emails received by a user to identify a recommended destination for each attachment” and [Col13 ¶4] “detect the receipt of an email with an attachment as a request to upload the attachment to the web-based storage system”. Meyer and Leddy are both directed to machine learning with email processing thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to filter outgoing emails as disclosed by Leddy from uploaded attachments for a recommended destination per Meyer because it “allows for automatic organization of files, and for suggestion of a folder as a destination for a particular file” (Meyer [Col3 ¶1]).
Examiner further notes the heavy reliance on ‘responsive to’ and ‘subsequent to’ amounts to design choice. One of ordinary skill in the art would have considered it obvious prior to the time of filing to modify an if-then conditional statement set forth by Leddy as an obvious variant with minimal experimentation at an introductory programming level with reasonable expectation of success in order to organize functional hierarchy.
However, the combination of Leddy and Meyer does not provide clear teaching of functionality “operable to detect initiation of the action before the data is transmitted to the destination domain”. 
Korycki teaches:
	the hardware processor operable to detect the initiation of the action before the data is transmitted to the destination domain {Korycki Fig 3/cover page clearly illustrates email alert “Are you sure you want to send this to the group: ‘Tech-Chat’” with client device hardware of Figs 1-2}; 
	All of Leddy, Meyer, and Korycki are directed to machine learning with particular regard to destination of electronic communications thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to alert a user prior to transmission as clearly illustrated by Korycki as an extension of Leddy’s warning module where “personal information can be redacted from the email before it is sent” (Leddy [1025]) in order to provide improved user interface on client device as predictable solution with reasonable expectation of success where “on-screen warning 306 through the user interface 202. The warning 306 gives the sending user the option to either prevent or go ahead with the sending” (Korycki [0056]).
	Finally, the combination of Leddy, Meyer, and Korycki does not provide clear teaching of “share public network access and to recognize and access sensitive information in a server associated with the hardware processor, the server being accessible from within an enterprise network and not from a public network, the hardware processor further configured to wait for initiations of actions to detect and pre-empt potentially sensitive information leaving the server” which is taught by Buecker:
	wherein the hardware processor is configured to share public network access and to recognize and access sensitive information in a server associated with the hardware processor, the server being accessible from within an enterprise network and not from a public network, the hardware processor further configured to wait for initiations of actions to detect and pre-empt potentially sensitive information leaving the server {Buecker [P.156-157] Figure 5-6 single illustration, circa 2011, of computer environment comprising Internet (public), Intranet (enterprise) with Access Manager [P.157 Num.1] discloses “apply policies that stop sensitive data transfers (such as email attachments) that contain, for example, private patient information (such as credit card data and social security numbers)”. See also [P.53 2.3 ¶1] “preemptive network protection”}.
	The reference of Buecker provides clear and concise basis for rationale underpinning the inventive concept. While Buecker does not particularly disclose claimed “training a machine” as application titled “cognitive”, the reference does address the same problem of security for electronic communications and is therefore analogous to the instant application, see MPEP 2143.01. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the teaching of Buecker with the combination of Leddy, Meyer, and Korycki because “messages can be determined to have training potential in a variety of ways” (Leddy [0235]). That is, selectively identifying which data to train on for the purpose of network security is taught by Leddy whereas Buecker teaches loss prevention of sensitive information across network environment and therefore the combination is commensurate in encompassing the scope of the claimed functionality. Accordingly, claims are held to obvious over the combination of Leddy, Meyer, Korycki, and Buecker.

With respect to claim 2, the combination of Leddy, Meyer, Korycki, and Buecker teaches the method of claim 1, further comprising, 
responsive to determining that the action is executed, training the computer process to learn that content of the data is not secure information {Leddy [1871] “security determination rule” which [1895] “makes a security determination that indicates that the message should be delivered, not delivered, deleted, not deleted…” with classifier detailed [1851]. Further, [1413] “training messages have a confidence factor associated with them (e.g., if the first message is classified scam with 90% probability”. One of ordinary skill in the art would have considered it obvious prior to the time of filing to associate the disclosed training confidence in a manner for the disclosed security determination rule responsive to action execution as applying a known technique to a known method to yield predictable results and/or so that “messages can be automatically classified… this classification can speed up and improve the quality of the sorting” (Leddy [1867])}.

With respect to claim 3, the combination of Leddy, Meyer, Korycki, and Buecker teaches the method of claim 1, wherein 
	the data comprises computer code {Leddy [0393] “code”; [0479] “hashing codes”; [0891] “pseudo code”; [1893] “instructions 3106”} and determining whether the data contains secure information comprises analyzing the computer code for variable names, patterns of keywords used {Leddy [0133] “high-risk keywords or matches a storyline” matching storyline is pattern of keywords, see [0399] “pattern matching rules”}, patterns of white spaces {Leddy [1354] “measure whitespace and track the magnitude of change”}, determining authorship of the computer code {Leddy [1752] “indications of association of a message with an authoritative entity”; [1858, 62] “target authoritative entity”}, and a project identified with the computer code {Leddy [1935] “special secret projects can be detected”, [0068] classifying messages into bucket/bins with “messages corresponding to different projects”}.

With respect to claim 4, the combination of Leddy, Meyer, Korycki, and Buecker teaches the method of claim 1, wherein 
	the data comprises text {Leddy Figs 19, 39, 44 email with text exemplars} and the determining whether the data contains secure information {Leddy [1895] “security determination”, [1851-71]} comprises performing natural language processing to determine content of the text {Leddy [0745] “natural language texts”}. One of ordinary skill in the art would have considered it obvious prior to the time of filing to use the disclosed natural language text in combination with the disclosed security determination as applying a known technique to a known method to yield predictable results and/or as complementary to the optical recognition tool in a suite of tools to assist user interaction (Leddy [1886], [0299]).

With respect to claim 5, the combination of Leddy, Meyer, Korycki, and Buecker teaches the method of claim 1, wherein 
	the data comprises image data, and the determining whether the data contains secure information comprises performing image processing {Leddy [0334] “Image filter 207 is configured to identify potential scams by processing images that are embedded or attached to messages”; [0411] “image recognition Rule”; [0978, 93] “Image Filter Rules”}.

With respect to claim 6, the combination of Leddy, Meyer, Korycki, and Buecker teaches the method of claim 1, wherein 
	the computer process determines that the data contains secure information with a confidence level {Leddy [1890] “generate risk scores”}, and based on the confidence level meeting a high alert threshold, generating a second alert signal to a system administrator {Leddy [1863] “Suppose that if a communication contains the term ‘ACME Bank’ and any hyperlinks, then a risk score is increased by 75 points… Depending on the score associated with the scanning of the content of a message, different actions are taken by platform 1600, such as allowing the message to be provided to the recipient, quarantining the message, alerting an administrator, etc.” Furthermore, [1647] “intermediate warning” and [1895] “at least one warning” suggests a plurality of alerts. PHOSITA would recognize alerts based on a risk score level as obvious to generate a second alert, which would correspond to a higher score}.

With respect to claim 7, the combination of Leddy, Meyer, Korycki, and Buecker teaches the method of claim 1, wherein 
	the computer process automatically recommends removing the destination domain from a list of destinations in the action {Leddy [1888] “action determination engine 2624 that generates one or more recommendations of what to do with messages” such as [1527] “recommend that you not reply to their message and cease all further contact with them” suggests removing the domain by ceasing further contact. See also [1032] “IP Blocklist” and/or [1638] “blacklisted IP ranges” detailed [0935] “Based on the security decisions, it is determined whether to place Alice on a blacklist, so that all traffic from her is Filtered”}.

With respect to claim 8, the combination of Leddy, Meyer, Korycki, and Buecker teaches the method of claim 1, wherein 
	the action comprises an action selected from the group consisting of an electronic mail action, an instant messaging action, posting on a social network, and an online chat action {Leddy [0062] “The messages can include email, SMS, social network posts”; [0272] “other types of communication are processed, instead of or in addition to email (100), such as those received by the user through any of a variety of channels including, but not limited to, email, SMS, instant messenger, Skype, voice mail, etc.”; [1151] “live stream of message traffic” is online chat; [1315]; [1764] “instant messaging clients can be monitored”}. 

With respect to claim 9, the combination of Leddy, Meyer, Korycki, and Buecker teaches the method of claim 1, wherein 
	the detecting, by a computer process running on a server, an initiation of an action if executed transmits data to a destination domain, comprises an operating system level process detecting the initiation of the action {Leddy [1087] “before an implementation of the system called monitor.exe is run, the operating system verifies that the executable code has not been modified”; [1766] “server-class operating system”; Figs 15-16}.

With respect to claim 10, Leddy teaches: 
	A computer program product for training a machine to protect secure information in computer communications {Leddy [0054] “computer program product” whereby [0301] “emails are protected” illustrated by Figs 19 & 39, comprising [1838] “personally identifiable information” with detailed support vector machine and/or trained classifier of Fig 16. See also [1158-59] details Figs 11-12 “protection service (1106) reads messages from the email server”; [0239] “machine learning techniques are used to perform the training”}, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a processor to {Leddy [0054] “computer program product embodied on a computer readable storage medium; and/or processor, such as a processor configured to execute instructions”; Fig 15 computer} cause the processor to: 
	The remainder of this claim is rejected for the same rationale as claim 1. 

Claims 11 and 20 are rejected for the same rationale as claim 2.
Claim 12 is rejected for the same rationale as claim 3.
Claim 13 is rejected for the same rationale as claim 4.
Claim 14 is rejected for the same rationale as claim 5. 
Claim 15 is rejected for the same rational as claim 6.
Claim 16 is rejected for the same rationale as claim 7. 
Claim 17 is rejected for the same rationale as claim 8. 
Claim 18 is rejected for the same rationale as claim 9. 

With respect to claim 19, Leddy teaches: 
	A system of training a machine to protect secure information in computer communications {Leddy Fig 15 computer system; [0054] “system” whereby [0301] “emails are protected” illustrated by Figs 19 & 39, comprising [1838] “personally identifiable information” with detailed support vector machine and/or trained classifier of Fig 16. See also [1158-59] details Figs 11-12 “protection service (1106) reads messages from the email server”; [0239] “machine learning techniques are used to perform the training”}, comprising: 
	at least one hardware processor coupled to a communication interface {Leddy [1888] “communications interface 2604, connected to one or more networks (depicted as a single network cloud 2606), and further including at least one processor 2608”, Fig 26}, 
The remainder of this claim is rejected for the same rationale as claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jakobsson et al., US Patent No 10721195B2 “Detection of Business Email Compromise” disclosure same assignee as Leddy.
Permeh et al., US PG Pub No 20170249455A1 discloses machine learning with isolated operating environments for analyzing email attachments [0034], Fig 1.
Bhowmick et Hazarika, “Machine Learning for E-mail Spam Filtering: Review, Techniques, and Trends” discloses state of art immediately prior to instant application.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124